DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giller (US 2007/0241482) in view of Monsheimer (US 2006/0134419).
Regarding claim 1, Giller teaches a three-dimensional (3D) printing method ([0002]) comprising: applying a crystalline or semi-crystalline build material ([0013], [0167]); and applying a melt flow property reduction agent to at least a portion of the crystalline or semi-crystalline build material, thereby causing the at least the portion of the crystalline or semi-crystalline build material in contact with the melt flow property 10reduction agent to melt or coalesce at the temperature ([0013]; [0033]-[0034]; “plasticizer,” [0180]).  
Giller does not expressly teach the limitation of maintaining a temperature of the crystalline or semi-crystalline build material 5within 100 °C below a melting point of the crystalline or semi-crystalline build material. However, Monsheimer teaches a polymer powder containing a porous polyarylene ether ketone (PAEK) with BET surface area from 1 to 60 m2/g ([0002]). Monsheimer teaches that this powder is suitable for use in three-dimensional processes and has high heat resistance ([0007]). Moreover, Monsheimer teaches that when using the powder in a three-dimensional process, it is advantageous to heat the construction chamber to a temperature just below the melting point of the polymer ([0079]). Monsheimer teaches that this heating avoids curl, i.e., roll-up of the melted regions out of the plane of construction ([0079]). 
The references as combined as analogous in the field of three-dimensional printing using a build material with a liquid functional agent or solvent. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Giller and utilize the PAEK polymer powder as a feedstock for the 3D printing process, as well as to heat the chamber to a temperature just below the melting point of the powder as desired by Monsheimer because PAEK powder is suitable for use in three-dimensional processes and has high heat resistance, and the heating of the chamber prevents curl, i.e. roll-up of the melted regions out of the plane of construction ([0079]).
Regarding claim 2, Giller teaches wherein the crystalline or semi- crystalline build material is a crystalline or semi-crystalline polymer build material powder, and wherein the melt flow property reduction agent includes a solvent which 15becomes at least partially mixed with the crystalline or semi-crystalline polymer build material powder at the temperature ([0013], [0180]). 
Regarding claim 3, Giller teaches wherein the solvent is present in the melt flow property reduction agent in an amount ranging from about 5 wt% to 20about 100 wt% of a total wt% of the melt flow property reduction agent ([0250]).  
Regarding claim 4, Giller teaches wherein the crystalline or semi-crystalline polymer build material powder is a polyamide ([0168], [0170]) and the solvent is urea (as plasticizer, [0180]).
Regarding claim 5, Giller teaches wherein a 5mass loading of the solvent applied to the crystalline or semi-crystalline build material is sufficient to create a local melting point depression within the at least the portion of the build material, wherein the mass loading is a mass fraction of the solvent to the solvent plus the crystalline or semi-crystalline build material, and wherein the mass fraction ranges 10from about 0.1 to about 0.9 ([0236], [0250]).
Regarding claim 6, Giller teaches wherein the melt flow property reduction agent further includes about 5 wt% of carbon black (up to 20%, [0156]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ganapathiappan et al. (US 2017/0239889) shows a three-dimensional printing system with a particulate polymer maintained within 10-30 ºC of its melting point, and adding a coalescent ink that fuses to the particulate polymer material.
Tom et al. (US 2017/0225396) shows a three-dimensional printing method where a modifying agent and coalescing agent are contacted with a sinterable material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745





/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 13, 2021